Citation Nr: 0624493	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-36 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an earlier effective date prior to January 28, 
2003, for the assignment of an evaluation in excess of 20 
percent for degenerative arthritis of the lumbar spine and 
degenerative disc disease as L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1979 to May 1983 
and from September 1989 to July 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which increased the evaluation to 40 
percent for degenerative arthritis of the lumbar spine and 
degenerative disc disease at L5-S1 effective from January 28, 
2003.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on May 12, 2006, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record does not reflect that it was factually 
ascertainable prior to January 28, 2003, that the veteran's 
service-connected back disorder was productive of severe 
limitation of motion of lumbar spine; severe lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; or, moderate intervertebral disc syndrome with 
recurring attacks.  
3.  The record does not reflect that it was factually 
ascertainable between September 23, 2002 and January 28, 
2003, that the veteran's service-connected back disorder was 
productive of incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the past 12 months.


CONCLUSION OF LAW

The requirements for an earlier effective date prior to 
January 28, 2003, for the assignment of an evaluation in 
excess of 20 percent for service-connected degenerative 
arthritis of the lumbar spine and degenerative disc disease 
as L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5292, 5293, 5295 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice of the information or 
evidence needed to substantiate his claim for an earlier 
effective date prior to the initial rating decision in March 
2003, which increased his evaluation to 40 percent effective 
from January 28, 2003.  The veteran subsequently filed his 
notice of disagreement (NOD) in February 2004 in which he 
disagreed with the effective date for the assignment of an 
evaluation in excess of 20 percent for degenerative arthritis 
of the lumbar spine and degenerative disc disease at L5-S1.  
Thus, the appeal of the assignment of the effective date 
arises not from a "claim" but from a NOD filed with the 
RO's initial assignment of an effective date.  Nevertheless, 
the RO did send the veteran letters in November 2003 and 
April 2006 in connection with the issue of entitlement to an 
earlier effective date, which did meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claim for an earlier effective date was readjudicated in a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim and testifying at a May 2006 
hearing before the Board.  Viewed in such context, the 
furnishing of a VCAA notice after the decision that led to 
this appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the VCAA notice, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an earlier effective 
date.  Specifically, the April 2006 letter stated that, "In 
order to support your claim for an earlier effective date, 
the evidence must show that the starting date for your grant 
of benefits should be before the day we previously 
determined."  The letter explained that the effective date 
is generally determined based on when the claim is received 
and when the evidence shows a level of disability that 
supports a certain rating under the rating schedule or other 
applicable standards.   Additionally, the August 2004 
statement of the case (SOC) and the January 2005 supplemental 
statement of the case (SSOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claim for an earlier effective date.   In fact, the 
August 2004 SOC provided the veteran with the schedular 
criteria used to evaluate his service-connected degenerative 
arthritis of the lumbar spine and degenerative disc disease 
at L5-S1, namely Diagnostic Codes 5010, 5292, and 5293.

In addition, the RO informed the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2003 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim. 

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2003 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the November 2003 
letter informed the veteran that it was still his 
responsibility to support his claim with appropriate 
evidence.  

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim for an earlier effective date.  In this regard, the 
RO has informed the appellant in the rating decisions, SOC, 
and SSOC of the reasons for the denial of his claim and, in 
so doing, informed him of the evidence that was needed to 
substantiate that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in April 2006 informing 
him that the United States Court of Appeals for Veterans 
Claims (Court) had issued a decision in the case of 
Dingess/Hartman v. Nicholson.  It was noted that the decision 
had created additional notice requirements and that the 
letter was being sent to him to comply with that decision.  
In particular, the veteran was informed that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The April 2006 letter 
also explained how disability ratings and effective dates 
were determined.    

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran was also provided the opportunity to 
testify at a May 2006 hearing before the Board.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and a 
SSOC, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

 For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that January 
28, 2003, is the correct date for the assignment of an 
evaluation in excess of 20 percent for the veteran's service-
connected degenerative arthritis of the lumbar spine and 
degenerative disc disease at L5-S1.  While the appellant has 
alleged that he is entitled to an earlier effective date 
prior to January 28, 2003, for the assignment of an 
evaluation in excess of 20 percent for his service-connected 
back disorder, there is no basis under the governing legal 
criteria to establish that an earlier effective date is 
warranted. 

The veteran first presented his claim for service connection 
for a back disorder in a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received on July 20, 
1992.  A rating decision dated in July 2001 granted service 
connection for degenerative disc disease at L5-S1 and for 
degenerative arthritis of the spine and assigned separate 10 
percent evaluations effective from November 15, 2000.  A 
December 2001 rating decision later assigned January 3, 2000 
as the effective date for the grant of service connection, 
and a January 2003 rating decision further granted an earlier 
effective date of July 14, 1992.  The March 2003 rating 
decision currently on appeal subsequently increased the 
combined evaluation for degenerative arthritis of the lumbar 
spine and degenerative disc disease at L5-S1 to 40 percent 
effective from January 28, 2003.  As such, service connection 
has been established effective from July 14, 1992, and the 
veteran is seeking an evaluation in excess of 20 for his 
service-connected degenerative arthritis of the lumbar spine 
and degenerative disc disease at L5-S1 effective from that 
date.  Therefore, the Board must determine whether it was 
factually ascertainable that the medical evidence reflected 
that the veteran was entitled to an evaluation in excess of 
20 percent for his service-connected degenerative arthritis 
and degenerative disc prior to January 28, 2003.

The veteran has been assigned a 10 percent disability 
evaluation for degenerative arthritis of the lumbar spine 
effective from July 14, 1992, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5292 as well as a separate 10 percent 
evaluation for degenerative disc disease at L5-S1 pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293-5292.  The Board 
observes that VA issued new schedular criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective September 23, 
2002.  VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 23, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2002, and September 23, 2003, neither the RO nor the 
Board could apply the revised rating schedule.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected, 
which in this case would be Diagnostic Code 5292 (limitation 
of motion of the spine).  When there is arthritis with at 
least some limitation of motion, but to a degree which would 
be noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Prior to September 23, 2003, Diagnostic Code 5292 provided 
for ratings based on limitation of motion of the lumbar 
spine.  When such limitation of motion is moderate, a 20 
percent rating is warranted.  When limitation of motion is 
severe, a 40 percent rating is warranted.  The maximum rating 
under Code 5292 is 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

Under Diagnostic Code 5295, a 20 percent disability 
evaluation is contemplated for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability evaluation is contemplated for a severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under the old version of Diagnostic Code 5293, a 20 percent 
disability evaluation is contemplated for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent disability evaluation is assigned for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months
A 40 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months. 
See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

At the outset, the Board notes that the veteran is separately 
service-connected for inflammation of the fibrous arch of the 
right major rhomboideus muscle with MRI evidence of a 
ligamentous injury to the thoracic spine effective from July 
14, 1992, and for cervical spine musculature discomfort 
effective from March 7, 1995.  Separate disability ratings 
may be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  As such, the 
manifestations of those disabilities cannot be considered in 
the evaluation of the veteran's degenerative arthritis of the 
lumbar spine and degenerative disc disease at L5-S1.  

When the evidence in this case is considered under the 
schedular criteria of Diagnostic Code 5292, the Board finds 
that the evidence of record does not establish entitlement to 
an evaluation in excess of 20 percent prior to January 28, 
2003 for the veteran's degenerative arthritis of the lumbar 
spine and degenerative disc disease at L5-S1.  The medical 
evidence of record does not show that the veteran had severe 
limitation of motion of the lumbar spine.  In this regard, 
the July 1994 VA examiner noted that the veteran had flexion 
to 90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, rotation to the left to 25 degrees, and rotation to 
the right to 35 degrees.  The January 1995 VA examiner also 
indicated that the veteran had 70 degrees of forward flexion, 
20 degrees of extension, 20 degrees of left lateral flexion, 
30 degrees of right lateral flexion, 20 degrees of rotation 
to the left, and 30 degrees of rotation to the right.  
Additionally, the January 1996 VA examiner indicated that the 
veteran had flexion to 90 degrees, extension to 15 degrees, 
left and right lateral flexion to 10 degrees, and left and 
right rotation to 15 degrees, and the May 1997 VA examiner 
found the veteran to have 95 degrees of forward flexion, 35 
degrees of extension, lateral flexion to 40 degrees 
bilaterally, and rotation to 35 degrees bilaterally.  In 
addition, the May 2001 VA examination showed the veteran to 
have forward flexion to 85 degrees, extension to 10 degrees, 
lateral flexion to 20 degrees, and lateral rotation to 20 
degrees.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"slight" or "moderate."  In regards to the 
thoracolumbar spine, a full range of motion for forward 
flexion is 90 degrees, backward extension is to 30 degrees, 
left and right lateral flexion is to 30 degrees, and left and 
right rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2005).  As such, the medical evidence of record has 
not demonstrated that the veteran has severe limitation of 
motion of lumbar spine.  Therefore, the Board finds that the 
veteran has not met the criteria for an increased evaluation 
under Diagnostic Code 5292.

In addition, the Board finds that the veteran is not entitled 
to an evaluation in excess of 20 percent prior to January 28, 
2003 under Diagnostic Code 5295.  The Board does observe that 
the veteran had degenerative changes with some accompanying 
loss of lateral motion as shown by the January 1995, January 
1996, and May 2001 VA examination findings.  However, the 
July 1994 VA examination noted that the veteran had lateral 
flexion to 30 degrees, and the May 1997 VA examiner found him 
to have lateral flexion to 40 degrees bilaterally.  Moreover, 
the medical evidence of record does not show the veteran to 
have had severe lumbosacral strain with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In fact, 
despite the January 1995 VA finding that the veteran had 
flexion to 70 degrees, the July 1994 and January 1996 VA 
examiners both noted that the veteran had 90 degrees of 
flexion, and the May 1997 and May 2001 VA examiners indicated 
that he had flexion to 95 and 85 degrees, respectively.  As 
such, he does not appear to have marked limitation of forward 
bending.  In addition, the January 1995 VA examiner indicated 
that the veteran denied having any ataxia or clumsiness of 
his gait, and there were no gross postural deformities.  
Similarly, the January 1996 and May 2001 VA examiners both 
noted that the veteran did not have a postural abnormality or 
fixed deformity.  Therefore, the Board finds that the veteran 
did not meet the criteria for an evaluation in excess of 20 
percent prior to January 28, 2003 under Diagnostic Code 5295. 

The Board further finds that the evidence of record does not 
establish entitlement to an evaluation in excess of 20 
percent prior to January 28, 2003 under Diagnostic Code 5293.   
In this regard, medical evidence of record does not show that 
the veteran's disability is manifested by moderate 
intervertebral disc syndrome with recurring attacks.  In 
fact, the January 1996 VA examiner commented that there was 
no evidence of neurological involvement, and VA medical 
records dated in September 2002 indicated that the veteran 
had no neurological deficits.  Therefore, the Board finds 
that veteran has not met the criteria for an evaluation in 
excess of 20 percent under the old schedular criteria of 
Diagnostic Code 5293.

Moreover, when the evidence of record is considered under the 
revised rating schedule that became effective on September 
23, 2002, the Board also finds that an evaluation in excess 
of 20 percent prior to January 28, 2003 is not warranted for 
the veteran's back disorder.   The evidence of record does 
not reveal incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks 
during the past 12 months.  As previously noted, an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note 1.  The Board observes that there are no treatment 
records associated with the claims file indicating that the 
veteran was prescribed bed rest by any physician.  In fact, 
the veteran specifically denied ever being hospitalized or 
prescribed bed rest at his May 2006 hearing before the Board.  
Therefore, the Board finds that the veteran is not entitled 
to an evaluation in excess of 20 percent prior to January 28, 
2003, under the rating criteria in effect as of September 23, 
2002.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability prior 
to January 28, 2003, is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 20 percent rating, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
in the veteran's back is contemplated in the already assigned 
20 percent disability evaluation.  The veteran's complaints 
do not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the January 1996 VA examiner stated 
that there was no objective evidence of pain on motion. 

Based on the foregoing, the medical evidence of record does 
not indicate that the veteran's service-connected 
degenerative arthritis of the lumbar spine and degenerative 
disc disease at L5-S1 were productive of severe limitation of 
motion of lumbar spine; severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; or, 
moderate intervertebral disc syndrome with recurring attacks, 
prior to January 28, 2003.  Nor does the medical evidence of 
record show that between September 23, 2002 and January 28, 
2003, the veteran had incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past 12 months.  Moreover, it has 
not been shown that an evaluation in excess of 20 percent 
prior to January 28, 2003, is warranted on the basis of 
functional loss due to pain or weakness in this case.  As 
such, the Board finds that it was not factually ascertainable 
that the veteran satisfied the necessary criteria for an 
evaluation in excess of 20 percent for his service-connected 
back disorder for the period prior to January 28, 2003.  
Accordingly, the criteria for an earlier effective date for 
the assignment of an evaluation in excess of 20 percent for 
the veteran's service-connected degenerative arthritis of the 
lumbar spine and degenerative disc disease at L5-S1 have not 
been met, and the benefit sought on appeal must be denied. 


ORDER

An earlier effective date prior to January 28, 2003, for the 
assignment of an evaluation in excess of 20 percent for 
service-connected degenerative arthritis of the lumbar spine 
and degenerative disc disease at L5-S1 is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


